          Case 1:20-cr-00136-NRB Document 18
                                          17 Filed 06/02/20 Page 1 of 1




                                                             June 2, 2020
                                             The status conference currently scheduled
By ECF
                                             for June 8, 2020 is adjourned until July
Honorable Naomi Reice Buchwald               8, 2020 at 11:00 am. Speedy trial time
United States District Judge                 is excluded until July 8, 2020.
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     United States v. Earl Martin, 20 Cr. 136 (NRB)

Dear Judge Buchwald:                                                Dated: June 2, 2020

      I write with the consent of the Government to request a 30-day adjournment of the conference
scheduled for Monday, June 8, 2020 in the above-captioned case. There has been one prior request
to adjourn a conference in this case, which was granted. The parties are discussing a possible
resolution of this matter, but Mr. Martin requires additional time to review his discovery in light
of restrictions on computer access that have been in place for several months at the MCC. The
parties consent to the exclusion of time under the Speedy Trial Act through the next conference
date scheduled by the Court.

      Thank you for your consideration of this request.

                                     Respectfully submitted,

                                     /s/ Ariel Werner
                                     Ariel Werner
                                     Assistant Federal Defender
                                     212.417.8770
                                     ariel_werner@fd.org


cc: David Robles, Assistant U.S. Attorney
